UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6750


RYAN DARK WHITE, Name, as Attorney-In-Fact and representing the whole
Class of Plaintiffs,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; ATTORNEY GENERAL ASHCROFT;
ATTORNEY GENERAL GONZALEZ; ATTORNEY GENERAL HOLDER;
ATTORNEY GENERAL LYNCH; ATTORNEY GENERAL SESSIONS; ROD
ROSENSTEIN; DONNA HANSEN, Warden; LARRY HOGAN, Governor of the
State of Maryland; MARTIN O’MALLEY, Governor of the State of Maryland;
UNNAMED DEFENDANTS, 1-200,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-01355-JKB)


Submitted: November 20, 2017                                 Decided: December 7, 2017


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan Dark White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ryan Dark White appeals the district court’s order dismissing his civil complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See White v. United States, No. 1:17-cv-01355-JKB

(D. Md. June 2, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                           2